Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Gish (US 2016/0212304) is considered the closest prior art.  Gish discloses receiving a set of tristimulus values representing a color (e.g. [R,G,B]in 405 of Fig. 5), determining a representation of a spectral curve (e.g. Conversion 505 of Fig. 5), and modifying the representation to place it within a gamut if the spectral curve is outside the gamut (e.g. Modify 510 of Fig. 5).  However, Gish does not disclose determining both a first representation of a first spectral curve corresponding to the first color, wherein the first spectral curve is within a gamut of solid reflectances and a second representation of a second spectral curve corresponding to the first color, wherein the second spectral curve contains at least one reflectance wavelength outside the gamut of solid reflectances, and selecting, based on a set of selection criteria, the first representation or the second representation as a selected spectral representation for use during digital processing.  Other known prior art, e.g. Ebstyne et al. (US 2020/0090398), Jakob et al. ("A Low-Dimensional Function Space for Efficient Spectral Upsampling"), and Meng et al. ("Efficient Simulation of Spectral Light Transport in Dense Participating Media and Granular Materials"), disclose techniques for spectral upsampling (i.e. converting from input tristimulus values to a spectral representation), but they lack the same features as Gish.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611